SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

370
KA 14-01807
PRESENT: CENTRA, J.P., CARNI, DEJOSEPH, CURRAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JESSE J. BARNES, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA (MARY P. DAVISON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA, FOR RESPONDENT.


     Appeal from a resentence of the Ontario County Court (Frederick
G. Reed, A.J.), rendered July 9, 2014. Defendant was resentenced upon
his conviction of burglary in the second degree (two counts), grand
larceny in the third degree (two counts), grand larceny in the fourth
degree (two counts), and criminal mischief in the third degree (two
counts).

     It is hereby ORDERED that the resentence so appealed from is
unanimously modified on the law by vacating the resentence imposed for
grand larceny in the third degree under count two of the indictment,
and as modified the resentence is affirmed, and the matter is remitted
to Ontario County Court for sentencing on the conviction of petit
larceny under count two of the indictment.

     Same memorandum as in People v Barnes ([appeal No. 1] ___ AD3d
___ [May 6, 2016]).




Entered:    May 6, 2016                            Frances E. Cafarell
                                                   Clerk of the Court